IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                            __________________

                               No. 95-31036
                             Summary Calendar
                            __________________


ARMANDO BATISTA-LEVYA, JR.,

                                            Petitioner-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                            Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 95-CV-122
                        - - - - - - - - - -
                           April 15, 1996
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

      Armando Batista-Levya appeals the denial of his petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241, in which he

challenged the Board of Immigration Appeals' decision dismissing

his   appeal   from   the   immigration    judge's   order   of   exclusion.

Batista-Levya argues that he was denied due process of law at his

exclusion hearing due to lack of representation by counsel.              An

excludable alien is not entitled to appointed counsel at government

expense at an exclusion hearing.          See 8 U.S.C. § 1362; Prichard-


      1
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Ciriza v. I.N.S., 978 F.2d 219, 222 (5th Cir. 1992).             His assertion

that   the    immigration    judge    violated    certain   sections    of    the

Immigration      Act   is   not   considered     for   failure   to   brief   it

adequately.      See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).

       Batista-Levya also requests appointment of counsel and an

evidentiary hearing.         The motion for appointment of counsel is

DENIED.      See Fifth Circuit Plan § 2; Santana v. Chandler, 961 F.2d
514, 516 (5th Cir. 1992).         The motion for an evidentiary hearing is

DENIED as unnecessary.

       AFFIRMED.